BAIRD, Judge,
dissenting on Appellant’s Petition for Discretionary Review.
Appellant was convicted of driving while intoxicated and the Court of Appeals affirmed. Nargi v. State, 895 S.W.2d 820 (Tex.App.—Houston [14th Dist.] 1995). We granted review to determine whether the Court of Appeals correctly classified appellant’s seizure as an investigatory stop rather than an arrest.
For the reasons stated in Francis v. State, 922 S.W.2d 176 (Tex.Cr.App. No. 628-95, delivered this day) (Baird, J., concurring and dissenting), I believe this case should be remanded to the Court of Appeals to determine whether, given the totality of the circumstances, a reasonable person in appellant’s position would believe his/her seizure was to be brief. Id., 922 S.W.2d at 179. Consequently, I dissent to the dismissal of appellant’s petition for discretionary review.
OVERSTREET, J., joins this opinion.